J-A24011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    D.R.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    J.W.                                       :
                                               :
                       Appellant               :   No. 503 WDA 2020

                Appeal from the Order Entered January 23, 2020
       In the Court of Common Pleas of Lawrence County Civil Division at
                          No(s): 10376 of 2011 C.A.


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED SEPTEMBER 30, 2020

        J.W. (Mother) appeals pro se from a final custody order, entered on

January 23, 2020, by the Court of Common Pleas of Lawrence County that

provided for the custody arrangements for J.W. (Child) (born in February of

2004) to maintain the prior custody order entered on April 19, 2016. The

2016 order directed that D.R. (Maternal Grandmother) would have sole legal

custody and primary physical custody of Child with Mother having partial

physical custody.1 After review, we dismiss this appeal.

        In its opinion filed in response to Mother’s appeal, the trial court

provided the following:

              On November 21, 2019, [Mother] filed a [p]etition to
        [m]odify the custody [o]rder of April 19, 2016. A [c]ustody
        [c]onciliation [c]onference was scheduled before a Master for
        January 6, 2020. [Mother] requested permission to participate in
____________________________________________


1   Maternal Grandmother has not filed a responsive brief with this Court.
J-A24011-20


     the [c]ustody [c]onciliation [c]onference by telephone because
     she could not receive permission from her parole officer to travel
     outside of the state of New York. Permission to participate by
     telephone was granted.

            During the [c]oncilation [c]onference, [Mother] became
     disruptive and continued to interrupt the Master. Despite several
     warnings by the Master that the disruptive conduct must cease,
     [Mother] continued to disrupt the conference and interrupt the
     Master to the point that further conduct of the [c]onciliation
     [c]onference became impossible and the Master terminated the
     conference. A conference is a required part of the Lawrence
     County procedure in custody cases. Refusal by a party, who has
     filed a [p]etition to [m]odify an existing [c]ustody [o]rder, to
     participate in a [c]onciliation [c]onference, will result in a [f]inal
     [o]rder that maintains the status quo of the existing [c]ustody
     [o]rder. [Mother’s] conduct amounted to a refusal to participate
     in the conference and upon the recommendation of the Master,
     the [p]etition to [m]odify was terminated and the existing [c]ourt
     [o]rder remains in effect. Conciliation [c]onferences are not held
     on the record; and no transcript exists.

           The [f]inal [o]rder that maintained the status quo was
     entered on January 23, 2020. [Mother] filed an appeal on April 3,
     2020, well outside of the allowable time to file an appeal.

            While nothing precludes [Mother] from filing a new
     [p]etition to [m]odify the April 19, 2016 [o]rder of [c]ourt, the
     current appeal is untimely.

Trial Court Opinion, 6/8/20.

     Upon receipt of Mother’s appeal, this Court issued a rule to show cause

order on May 27, 2020, indicating that Mother’s appeal appeared to be

untimely in that the order appealed from was entered on January 23, 2020,

but that her appeal was not filed until April 3, 2020. In response, Mother

explained that she was released from prison in September of 2019, and that

she had a new address. Specifically, Mother claims that the January 23, 2020



                                     -2-
J-A24011-20



order was sent to an address that she had not lived at since 2016. In fact,

the trial court’s order directs that the order be served “upon Mother at 10

Fayette Street, Apt. #1S. Binghamton NY 13901.” Custody Order, 1/23/20,

at 2. However, Mother’s petition for modification listed her address as 190

Henry Street, 1st floor, Binghamton, NY 13901, not the Fayette Street address.

Additionally, the trial court docket reflects an entry on February 4, 2020, which

indicated that the January 23, 2020 order mailed to Mother at 10 Fayette

Street, Apt. #15, Binghamton NY 13901, was returned as “unable to forward.”

      Our review of these documents reveals that a breakdown of the trial

court’s operations must have occurred in that the attempt to serve the January

23, 2020 order on Mother was sent to an address that was different from the

one she listed on her petition for modification. We further note that there is

a discrepancy between the apartment number listed in the order, “1S,” and

on the undelivered mail, “15.” Thus, in light of this Court’s awareness of these

facts, we discharged the rule to show cause order on June 22, 2020.

Moreover, we conclude that due to the trial court’s error in serving the final

custody order on Mother, her appeal filed on April 3, 2020, will not result in a

quashal of her appeal. This case clearly falls within the concept of allowing an

appeal to go forward where the facts indicate a breakdown in court operations.

See In re Interest of C.K., 535 A.2d 634 (Pa. Super. 1987) (providing that

an extension of time to take an appeal is permitted in cases where there has

been fraud or a breakdown in court operations).




                                      -3-
J-A24011-20



         We now turn to Mother’s Statement of Questions Presented portion of

her pro se brief, wherein she lists the following:

            1. Is [Mother] entitled to be vindicated of the past history
               allegations and prognosis based on the new evidence
               presented in exhibits A–I to the trial court in the November
               23rd 2019 filing from [Mother]?

            2. Was there sufficient evidence filed in the November 23rd
               2019 modification of custody and all supportive documents
               for the trial court judge to have rendered a disposition
               favorable to [Mother] rather than resorting to default
               judgment to the previous order?

Mother’s brief at 7. We also note that in the section of Mother’s brief entitled

Statement of the Scope and Standards of Review, she sets forth five additional

questions that appear to assert errors she claims were committed by the trial

court.

         Unfortunately, we are unable to respond to the issues Mother has

attempted to raise. Initially, we recognize

         [a]ppellate briefs … must materially conform to the requirements
         of the Pennsylvania Rules of Appellate Procedure. Pa.R.A.P. 2101.
         This Court may quash or dismiss an appeal if the appellant fails to
         conform to the requirements set forth in the Pennsylvania Rules
         of Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se status
         confers no special benefit upon the appellant. To the contrary,
         any person choosing to represent [her]self in a legal proceeding
         must, to a reasonable extent, assume that [her] lack of expertise
         and legal training will be [her] undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010), appeal denied, 20
A.3d 489 (Pa. 2011) (some citations omitted). See also Pa.R.A.P. 2114-2119

(addressing specific requirements of each subsection of appellate brief).


                                         -4-
J-A24011-20


      The brief filed by Mother does not comport with many of the

requirements set forth in the appellate rules. Initially, we note that Mother’s

entire brief is single-spaced, which is not in compliance with Pa.R.A.P.

124(a)(3), that requires text other than quotations, to be double spaced.

Although Mother’s brief includes the titles for various subsections of an

appellate brief, the content of most of these subsections does not provide the

information/discussion that is required. Specifically, Pa.R.A.P. 2114, entitled

Statement of Jurisdiction, requires citation to the authority that confers

jurisdiction on this Court to review the order appealed from. Instead, Mother

includes a single-spaced discussion covering more than one page that contains

the procedural history of this case and includes a discussion as to why her

appeal should be heard in light of the delay in her filing of the appeal. As for

Rule 2115’s requirement for inclusion of the text of the order, which is the

subject of the appeal, Mother also includes the entire text of the earlier 2016

order, much of which is not pertinent to this appeal. The Statement of the

Questions Involved section appears as noted above, but the two issues are

not followed by answers as required by Rule 2116. Mother’s brief also contains

more than six single-spaced pages of discussion of the facts and procedure,

but does not contain much of the required information listed in Pa.R.A.P.

2117(a).   For example, Rule 2117(a) requires a condensed chronological

statement with references to the place in the record that substantiates the

facts and where they can be found. Moreover, this section of Mother’s brief


                                     -5-
J-A24011-20


does contain argument, which is prohibited by Rule 2117(b). With regard to

the Argument section of Mother’s brief, she does divide that section into two

parts, attempting to address the two issues she raises. However, the two-

page discussion of both issues directs our attention to facts, many of which

are unrelated to the issues Mother raises. Additionally, Mother provides no

“reference to the place in the record where the matter referred to appears.”

Pa.R.A.P. 2119(c).    See also Pa.R.A.P. 2132.      Furthermore, the argument

section contains no citations to any authorities pertinent or otherwise. See

Pa.R.A.P. 2119(a) and (b).     Finally, as stated by this Court in the Ullman

opinion, “[e]ven if we liberally construe the materials [the a]ppellant filed, the

nearly unintelligible brief and lack of cogent legal argument hampers our

ability to conduct meaningful appellate review.” Ullman, 995 A.2d at 1212.

      For these enumerated reasons, we suppress Mother’s brief and dismiss

this appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2020




                                      -6-